           Case 1:21-cv-05628-LTS Document 5 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE M. ABEIJON, on behalf of minor
children PA and JA,

                             Plaintiff,                              21-CV-5628 (LTS)

                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                         OR AMENDED IFP APPLICATION
USA PASSPORT OFFICE AGENCY,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff Jose M. Abeijon brings this action pro se. To proceed with a civil action in this

Court, a plaintiff must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00

administrative fee – or, to request authorization to proceed without prepayment of fees, that is, in

forma pauperis (“IFP”) submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, and his answers seem to suggest that he has

sufficient assets to pay the fees. In question 2, Plaintiff checks the box indicating that he is

presently employed, but he fails to answer the question regarding his gross monthly wages. In

question 3, Plaintiff checks the box indicating that he receives additional income from a

business, profession, or other self-employment. Plaintiff describes this source of income as

“driver, sporadic self-employment,” but he does not provide the amount of money he receives

from this source of income. In question 4, Plaintiff indicates that he has “around 30K” in cash or

in a checking or savings account, but that he “owes to IRS about 35K in taxes.” In question 5,

Plaintiff indicates that he owns “various vehicles.” In question 8, Plaintiff lists his financial

obligations as “student loans around $60,000” and “IRS $35,000.”

       Because it appears that Plaintiff has sufficient assets to pay the filing fees, within thirty

days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit an amended
            Case 1:21-cv-05628-LTS Document 5 Filed 08/16/21 Page 2 of 2




IFP application that makes clear that he does not have sufficient assets to pay the fees. Plaintiff

must answer the questions as they pertain to his current financial situation. If Plaintiff submits

the amended IFP application, it should be labeled with docket number 21-CV-5628 (LTS), and

address the deficiencies indicated above by providing facts to establish that he is unable to pay

the filing fees. If the Court grants the amended IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 16, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  2
